Citation Nr: 1439955	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  14-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.  

2.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.  

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

5.  Entitlement to an initial compensable disability rating for traumatic brain injury (TBI) without residuals prior to March 28, 2013, and as 10 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to February 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the right knee, entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the left knee, and entitlement to an initial compensable disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is assigned a 10 percent evaluation, which is the maximum evaluation authorized under Diagnostic Code 6260.

2.  The Veteran has Level 2 cognitive impairment for memory, attention, concentration or executive functions.  His TBI without residual has not resulted in Level 3 impairment or greater in any of the 10 facets of cognitive impairment listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Cods 6260 (2013).

2.  The criteria for a 40 percent rating for TBI without residuals for the entire period on appeal have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8045 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment record and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

VA examinations were conducted in June 2011 and January 2014; the record does not reflect, and the Veteran has not argued, that any of the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Anaylsis

Tinnitus

Service connection for tinnitus was established in April 2012.  The RO assigned a 10 percent disability evaluation under Diagnostic Code 6260.  

Under Diagnostic Code 6260, the highest possible evaluation is 10 percent; it is not possible for the Veteran to receive a higher rating under this Diagnostic Code.  38 C.F.R. § 4.87.  Only a single rating is warranted for tinnitus regardless of whether the tinnitus is unilateral or bilateral.  38 C.F.R. § 4.87, DC 6260, Note (2).  Neither Diagnostic Code 6260, nor any other diagnostic code allows the assignment of a schedular evaluation in excess of 10 percent for tinnitus affecting both ears.  The Veteran is already receiving the maximum disability rating for tinnitus.  The claim for a higher schedular evaluation must be denied as a matter of law.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The law, and not the underlying facts are dispositive in this matter.  There is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or for that matter, an evaluation in excess of 10 percent on any basis.  An increased rating is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

TBI

The Veteran's TBI has been rated as noncompensable prior to March 28, 2013, and 10 percent disabling thereafter under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (brain injuries due to trauma).  

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3; and the highest level of impairment labeled  "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate" and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  As this Veteran was not service-connected until February 2012, Note (5) does not apply.

The Veteran was afforded a VA examination in June 2011 in connection with his initial claim for service connection.  The Veteran reported that he sustained three improvised explosive device blasts with no loss of consciousness and a motorcycle accident while in service.  He suffered from sharp, constant headache pain, which felt like migraines and were rated as 5/10.  He suffered from flare-ups which were rated as 8/10.  

During the cognitive screening, the examiner found objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  His judgment was normal.  His social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  The Veteran's motor activity was normal.  His visual spatial orientation was normal.  The examiner noted subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family or other close relationships.  Examples were reported to be mild or occasional headaches and mild anxiety.  The Veteran was reported to have one or more neurobehavioral effects that occasionally interfered with workplace interaction or social interaction.  The Veteran was able to communicate and comprehend spoken and written language and his consciousness was normal.

The Veteran was afforded a VA examination in January 2014.  The examiner found objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  It was reported that the Veteran would periodically forget to turn off the stove.  His judgment was mildly impaired.  The Veteran's wife complained that he had occasional poor judgment.  His social interaction was routinely appropriate.  He was occasionally disoriented to one of the four aspects of orientation, i.e. person, time, place, and situation.  The Veteran's motor activity was normal.  His visual spatial orientation was normal.  

The examiner noted subjective symptoms in which three or more symptoms mildly interfered with work; instrumental activities of daily living; or work, family or other close relationships.  Examples were headaches, nausea, and dizziness.  The Veteran was noted to have one or more neurobehavioral effects that occasionally interfered with workplace interaction or social interaction.  The Veteran suffered from fatigue and lack of motivation.  The Veteran was able to communicate and comprehend spoken and written language and his consciousness was normal.

The evaluation of the same manifestation under various different diagnoses is to be avoided; see 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993), holding that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology because such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding. 

The Veteran has a separate noncompensable disability rating for migraine headaches and a separate 70 percent disability rating for posttraumatic stress disorder (PTSD) as of the date in which service connection was established for his TBI. 

The July 2011 examiner concluded that the Veteran's PTSD symptoms were not a result of the Veteran's TBI.  Therefore, the symptoms attributed to the Veteran's service-connected TBI do not overlap with those associated with the his service-connected PTSD disorder.


Prior to March 28, 2013

The Veteran contends that his service-connected TBI without residuals is worse than the noncompensable evaluation assigned prior to March 28, 2013.

The June 2011 VA examination revealed objective evidence of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  This symptomatology equates to Level 2 impairment of the category. 

The Veteran does not have symptomatology reflective of Level 3 impairment in any of the additional 9 facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  At the June 2011 examination, the Veteran's judgment was assessed as normal; social interaction was routinely appropriate; he was always oriented to person, time, place and situation; motor activity was assessed as normal; visual spatial orientation was normal.  The evidence also does not show that his subjective symptoms interfered with his ability to work.  The areas of neurobehavioral effects, communication and consciousness showed no impairment.  

The Veteran's TBI without residuals has met the criteria for Level 2 impairment in a facet of cognitive impairment for this period on appeal.  A 40 percent rating under Diagnostic Code 8045 is warranted. 

The record does not indicate that the overall level of functional impairment resulting from objective evidence of memory, attention, concentration, and executive functions was more than mild.  The next highest level of impairment and correlating disability rating is not for application.  

Since March 28, 2013

The Veteran has been assigned a 10 percent rating for his service-connected TBI since March 28, 2014.  A rating in excess of 10 percent requires the assignment of a level of impairment of 2 or higher for one or more facets of TBI related to cognitive impairment and subjective symptoms.

The January 2014 VA examination revealed objective evidence of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  This symptomatology equates to Level 2 impairment.

The Veteran was not found to have objective evidence of moderate or severe impairment of memory, attention, concentration or executive functioning, moderately severely impaired judgment, inappropriate social interaction all of the time, often disoriented, moderately decreased motor activity, moderately or severely impaired visual spatial orientation, one or more neurobehavioral effects that interfere with or preclude workplace or social interaction, or an inability to communicate at least half the time or rely on gestures.

The January 2014 VA examination reflects that the Veteran's TBI has been assessed as mild, at worst.  

The Veteran's TBI without residuals has been productive of objective evidence of mild impairment of memory and executing functioning, a level of impairment of 2 for his memory, attention, concentration and executive function.  None of the other facets in the table rise to a Level 2 impairment or greater.  See 38 C.F.R. § 4.14; see also 4.124a, Diagnostic Code 8045, Note 1.  

Based on the Veteran's Level 2 evaluation, a 40 percent rating under Diagnostic Code 8045 is warranted for this time period.

In sum, throughout the entire period of the appeal, the Veteran's TBI without residuals has warranted an initial disability rating of 40 percent, but no higher.  38 C.F.R. §§ 3.102, 4.3 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The evidence shows that the Veteran's service-connected TBI results in objective evidence of mild impairment of memory, attention, concentration or executive functions; the rating criteria considered in this case reasonably describes the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected TBI disability is adequate, and referral for an extraschedular evaluation is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to an initial 40 percent disability rating for TBI without residuals is granted. 


REMAND

The Veteran's last examination for his service-connected right knee, left knee and bilateral hearing loss disabilities was in June 2011, over 3 years ago.  Because the Veteran contends that the examinations did not cover everything and that there may have been changes in the his conditions since the last VA examination, new examinations would assist in fully and fairly evaluating the Veteran's claims for increased initial ratings.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected right and left knee disabilities.  The claim folder must be made available to and reviewed by the examiner and all necessary tests must be performed.

The examiner must perform appropriate range of motion examinations, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner must note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any instability, subluxation or locking. 

The examination report must include a complete rationale for all opinions expressed.

2.  Schedule the Veteran for an audiology evaluation to determine the severity of his hearing loss.  The necessary tests must be accomplished and the examiner must specifically comment on the effects of the Veteran's hearing loss on his daily activities.  A rationale for any opinion expressed must be provided. 

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


